DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Karles et al. (US 2011/0232657).
Karles et al. teaches encapsulated tobacco beads comprising tobacco particles with a coating material, which may be gum arabic. The coating may be applied as a 5 wt % gum arabic aqueous solution used to coat the tobacco beads. The tobacco beads can be used in smokeless tobacco or snus type products and/or in smoking articles such as cigarettes ([0002]-[0004]; [0064]; [0066]-[0072]; [0081]). The tobacco material can be provided in any suitable form, including, but not limited to, tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco, processed tobacco stems, such as cut-rolled or cut-puffed stems, reconstituted tobacco materials, blends thereof, and the like ([0013]). Karles et al. teaches that the tobacco beads can be used in cigarettes as flavorant carriers that can be added to a cigarette filter for controlled flavorant delivery in the filter, to aid in selective filtration, or as tobacco filler in a smoking article. Karles et al. teaches that when the tobacco beads are used as tobacco filler of a smoking article, a reduction in the formation of undesired tobacco specific compounds in mainstream smoke can be achieved, since as the outer 
Karles et al. teaches tobacco beads having a core-shell structure wherein the coating layer or shell comprises acacia gum and the core comprises tobacco particles, but does not disclose that the acacia gum covers substantially all of a surface of the tobacco lamina, stem or expanded tobaccos.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747